Citation Nr: 1540878	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  His honors and commendations include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

By an order of April 2015, the Board broadened the Veteran's PTSD claim to include any mental disorder reasonably encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  The Board  denied service connection for PTSD but remanded for further evidentiary development the issue of service connection for an acquired psychiatric disorder other than PTSD.  See Board remand of April 2015.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed as a paperless claim using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The competent evidence of record does not support a finding that the Veteran has had an acquired psychiatric disorder at any time during the pendency of his claim.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015)





REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall concerns

By a remand of April 2015, the Board ordered: 1) that the RO schedule the Veteran for a VA mental health examination; 2) that the VA examiner diagnose any acquired psychiatric disability other than PTSD and provide an opinion as to the likelihood that any such disability had its onset during, or is otherwise related to, the Veteran's military service, and 3) that the claim of service connection for an acquired psychiatric disorder other than PTSD be readjudicated in light of all the evidence of record.

In May 2015, the Veteran underwent a VA medical examination for mental disorders.  The examiner's report has been associated with the Veteran's electronic claims folder.  In June 2015, the RO readjudicated the Veteran's claim in a supplemental statement of the case (SSOC).  In light of these developments, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that the Board errs as a matter of law when it fails to ensure compliance with its remand order).

The Veterans Claims Assistance Act of 2000

Duty to notify

The development of the Veteran's claim has been consistent with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA has an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The record indicates that the originating agency provided the Veteran with the required VCAA notice, including notice with respect to disability ratings and effective-dates, by a letter mailed in October 2010, prior to the initial adjudication of the claim.

Duty to assist

The VCAA also defines the obligations of VA with respect to the duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

By letters of October 2010 and December 2010, VA requested that the Veteran submit all information in support of his claim.  In April 2014, VA notified the Veteran as to VA's efforts to secure treatment records.

The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, private treatment records, service treatment records, post-service VA treatment records, an RO hearing transcript, and reports of VA medical examinations.

The Veteran underwent VA medical examinations in March 2011, March 2013, October 2013, and May 2015.  The Board indicated in its remand order of April 2015 that the examination reports of March 2011, March 2013, and October 2013 did not sufficiently consider the Veteran's VA treatment records.  The examination report of May 2015 reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder and complete medical history, documented his current medical condition, and provided a reasoned medical opinion.  The May 2015 examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

The Board notes the Veteran's argument that the report of the March 2011 VA examiner is "inaccurate in key areas and does not accurately reflect important details of the single triggering incident discussed on that occasion."  See Veteran's statement of July 2015.  The examiner, according to the Veteran, was "in a hurry to be done" and "failed to make a diligent effort to make an accurate diagnosis."  Id.  The Veteran underwent three further VA medical examinations, including the most recent one in May 2015, following the March 2011 examination that he challenges as inadequate.  Accordingly, the Board finds there to be sufficient medical information of record to decide the Veteran's service connection claim.

Service connection for an acquired psychiatric disorder
other than PTSD

Legal criteria

In general, entitlement to VA disability benefits may be granted for a disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  There must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after military separation, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).

For certain chronic disorders, including psychoses, shown as such in service (or within a presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).  When the fact of chronicity during service or the presumptive period is not adequately supported, a continuity of symptomatology serves to confirm the existence of the chronic disease.  See 38 C.F.R. § 3.303(b) (2015).

The term "psychosis" means any of the following disorders listed in American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM 5): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) other specified schizophrenia spectrum and other psychotic disorder; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; and (h) substance/medication- induced psychotic disorder.  See 38 C.F.R.§ 3.384 (2015).

Personality disorders are not considered disabilities for purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  That is, a claimant cannot be compensated for a personality disorder, which is considered to be a congenital or developmental abnormality.

The determination of whether the criteria for service connection are met is based on the credibility and probative value of all the evidence of record.  See 38 U.S.C.A. §7104(a) (West 2014); see also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving that issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§3.102, 4.3 (2015).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim has been characterized broadly as referring to any acquired psychiatric disability.  The Board notes that, by a filing of August 2010, the Veteran stated that he was "filing for service connection for post traumatic stress disorder, depression, anxiety, night sweats, nightmares and insomnia from exposure as a combat medic in Vietnam."  In September 2010, he informed VA by telephone that he "wants to file an informal claim for depression."  See report of general information of September 2010.  Later in September 2010, the Veteran filed a formal application for disability compensation for "PTSD."  In October 2010, the Veteran informed VA by telephone that "he is only claiming PTSD at this time."

Service connection for PTSD was denied by a Board decision of April 2015.  The only remaining issue before the Board, entitlement to service connection for an acquired psychiatric disability other than PTSD, encompasses any mental disorder reasonably encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.

The Veteran states that he "experiences recurring instances of 'panic' related to environmental stimuli since returning from Vietnam, specifically smelling burned kerosene or diesel fuel and hearing a helicopter at the same time."  See Veteran's statements of November 2010 and August 2013.  He also reports incidents of "mental escape" in the workplace, which he says have resulted in resignation or termination.  See Veteran's statements of November 2010.   He also reports "intrusive thoughts" relating to wartime experiences in Vietnam.  Id.

Private counseling records from 2003 and 2004 document topics discussed in therapy sessions, such as anger, self-worth, "aloneness" during holidays, and the practice of journaling.  The Veteran reported "feeling broken beyond repair" and "talked about different pieces of life contextually, spiritually, love, etc. as an exercise."  See, e.g., private treatment records of October 2003 and December 2003.  In what appear to be the handwritten notes of a counselor, the words "depression," "anxiety," "anxious," and "depressed" appear, but no diagnosis of a psychiatric disorder is made.  See private treatment records of June 2004 and October 2003.  On the intake form of the counseling center, the Veteran stated that he was seeking help "sorting through my emotions, behavior, beliefs, issues, etc."   He also checked off the following "current health concerns:" "indecision, anxiety/nervousness, depression, guilt, self-concept, tiredness/fatigue, sleep disturbances, memory/concentration, interpersonal relationships, work/job/career problems, [and] martial problems."  See June 2003 private treatment record.

A VA treatment record of October 2010 refers to the Veteran as being "apprehensive about discussing intrusive thoughts or anxiety."

In March 2011, the Veteran underwent a VA medical examination for PTSD.  The examiner noted the reported symptoms of the Veteran, such as nightmares and "intrusive distressing recollections" of wartime.  The examiner made "no diagnosis" of any psychiatric disorder.  See March 2011 VA examination report.

A March 2013 VA treatment record by a licensed clinical social worker (LCSW) states, "Patient was seen today for 60 minutes for treatment of the following diagnosis/diagnoses and problems: malingering, R/O Narcissistic Personality Traits."  The Veteran's "primary focus" was found to be "his co-worker's incompetence as the cause of his distress."  The record notes "malingering behavior, agreed to symptoms offered by writer unable to produce symptoms on his own or go into detail."  The social worker observed, "It was unclear as to what his actual symptoms are as he adhered to each and every symptom offer by writer."  A "diagnosis" of "malingering" was made as an "Axis I clinical disorder."  "Narcissistic" was the "diagnosis" under the heading "Axis II Personality Disorders/Traits." See March 2013 VA treatment record.

In March 2013, the Veteran was again examined by VA for PTSD.  The reported symptoms of the Veteran noted in the examination report were imbalanced relationships with people, "a general feeling of not being fully understood," recurrent and distressing recollections, irritability or outbursts of anger, a fear of not being able to help others, nightmares, hypervigilance, "'wasted psychotica energy," and unsatisfying intimate relationships.  The examiner noted that VA treatment records showed negative depression screens in August 2011 and a positive depression screen in August 2012.  The examiner concluded that "the claimant does not meet the full diagnostic criteria for a formal mental illness consistent with DSM-IV."   The finding was "no mental disorder diagnosis."  See March 2013 VA medical examination report.

A June 2013 VA treatment record prepared by a LCSW indicates "treatment of the following diagnosis/diagnoses and problems: anxiety or mood d/o." 

In a filing of August 2013, the Veteran cited his "invasive thoughts, a debilitating level of job-related stress, restless sleep, hypervigilance, feelings of restlessness and anger when standing in lines, difficulty getting along with bosses, [and] obsessing about 'fixing' people and difficult situations."  See Veteran's statement of August 2013.  He stated that he was "currently unemployed" because he "decided to quit my job as an action step."  Id.

In an August 2013 hearing before a Decision Review Officer at the RO, the Veteran testified that he exhibits the following symptoms and behaviors: depression, anxiety, anger, stress, nightmares, trouble staying asleep, hypervigilance, loss of interest in activities or life in general, feeling of being detached from others or emotionally numb, re-experiencing traumatic wartime events, and avoiding situations that make him tense, such as waiting in line.  See RO hearing transcript of August 2013.

The Veteran also explained at the hearing that he felt as if he had been "hit in the face" when a VA examiner allegedly remarked, in response to the Veteran's account of an upsetting event that he had experienced as a medic in Vietnam, "So, nothing bad really happened, did it?"  See RO hearing transcript of August 2013. 

In October 2013, the Veteran was again evaluated for PTSD in a VA medical examination.  The examination report noted reported symptoms such as work stress, stress from "the process of his compensation and pension claim," anger, hypervigilance, restless sleep, and "efforts to avoid thoughts, feelings or conversations associated with the trauma."  The Veteran "reported that he has heard his father calling his name on a few occasions [but has] no other auditory or visual hallucinations."  The Veteran also "reported that he occasionally thinks about suicide, but has no plans or intention to act on these thoughts."  The examiner concluded that the "Veteran does not have a mental disorder that conforms with DSM-IV criteria."  See October 2013 VA medical examination report.

In May 2015, the Veteran underwent a VA medical examination for mental disorders other than PTSD and eating disorders.  The examiner referenced a VA treatment record of October 2014 in which a licensed clinical social worker "noted a diagnosis of anxiety disorder NOS related to current life stressors, including unemployment and pain."  See May 2015 VA examination report.  The examiner noted the Veteran's report of having a "'snarky' mood, intermittent thoughts of suicide and homicide [without] intent or plan to act on those thoughts, feeling impatient and claustrophobic when waiting in line or in traffic, and chronic sleep impairment, and nightmares." Id.  The Veteran also "endorsed occasional feelings of helplessness about his ability to affect change in the world, but denied this related to his own life."  Id.

The May 2015 examiner concluded the following with respect to the Veteran's mental health:  "In summary, [the Veteran] reports chronic sleep problems, worry about finances and intermittent SI without intent or plan.  Symptoms do not fulfill criteria for any particular psychiatric diagnosis, nor is there evidence of impaired social or occupational functioning to the threshold required for a psychiatric diagnosis.  There is no record of MH treatment since the last C & P exam.  The Veteran remains independent with ADL's/IADL's, engages in social relationships, and maintains avocation activities including freelance writing and music performance."

A review of the Veteran's VA examination reports, VA treatment records, and private treatment records shows ample documentation of the Veteran's reported symptoms such as anxiety, hypervigilance, and anger, but there is no record evidence of a competent diagnosis of a psychiatric disability.  Most recently, the VA medical examination report of May 2015 found that the Veteran does not have any acquired psychiatric disability.  While given ample opportunity to do so, the Veteran has not submitted a competent medical opinion to contradict the lack of a medical finding of a psychiatric disorder.

The findings of "malingering" noted in March 2013 and of "anxiety or mood d/o" in June 2013 were made by social workers and are not equivalent to a medical diagnosis of a psychiatric disorder meeting the criteria set forth in the DSM IV or DSM 5.  It is proper for the Board, when evaluating the probative value of medical statements, to consider factors such as individual knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).  Accordingly, in the instant case, the Board can reasonably give more weight to the reports of Ph.D. psychologists who examined the Veteran and prepared full medical examination reports than to isolated, undeveloped findings by licensed clinical social workers.  There is no indication in the VA treatment records that the VA social workers considered the findings of the VA medical examiners of March 2013 and March 2011, who declined to diagnose the Veteran as having any psychiatric disorder.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Moreover, the additional finding of "narcissistic," even if it were accepted as a diagnosed condition, refers to a personality order that is not to be considered a disability for purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

The private counseling notes from 2003 are of little probative value because they reference the Veteran's various reported symptoms without diagnosing a psychiatric condition.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  The clinician appeared to be merely taking notes on statements made by the Veteran during counseling sessions.

The Veteran believes that he has a psychiatric disorder.  The Board notes that non-expert evidence may be competent and sufficient to diagnose a condition when: (1) the condition is a simple one; (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) the lay testimony describes symptoms at the time that support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  In the case at hand, medical opinion as to the complex medical issue of a psychiatric disorder is more probative than the Veteran's lay diagnosis.  Without questioning the sincerity of the Veteran, the Board finds that the Veteran, as a layperson, lacks the competence to diagnose as a psychiatric disorder the symptoms he has experienced.

In light of all the evidence of record, Hickson element (1) is not met, and the Veteran's claim fails on this basis.  A preponderance of the evidence is against a finding that the Veteran has had a psychiatric disorder at any time during the pendency of his claim of entitlement to service connection for an acquired psychiatric disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§3.102, 4.3 (2015).   The benefit sought on appeal is denied.

ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


